Petitioner appeals from an ex parte order of the Surrogate’s Court, Nassau County, denying his application for an order to institute a discovery proceeding pursuant to section 205 of the Surrogate’s Court Act. Appeal dismissed, without costs. An appeal does not lie from an ex parte order. (Matter of Costello, 117 App. Div. 807; Moore v. American Molasses Co., 179 App. Div. 505; People ex rel. Ackerman v. Lumb, 6 App. Div. 26.) In any event, we have examined the merits and find no abuse of discretion, Nolan, P, J., MacCrate, Schmidt, Murphy and Ughetta, JJ., concur,